Citation Nr: 1112146	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  He also served in the U.S. Army Reserves from March 1982 to February 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this claim in May 2009 so that additional development of the evidence could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded in May 2009 for additional development of the record.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Concerning his claim seeking service connection for pancreatitis, the appellant asserts that he was first diagnosed with pancreatitis in February 1982 at the Lake City VA Medical Center (VAMC).  Pursuant to the Board's May 2009 remand, efforts were undertaken to obtain records from this facility.  The Board noted that the earliest treatment records on file from this VA medical facility were dated in April 2006.  Unfortunately, following the development directed by the Board in May 2009, in which records dated from January 1982 to April 2006 were requested, the earliest treatment records obtained from the Lake City VAMC were dated in February 2002.  

The Board's May 2009 remand also noted that the Veteran's Form DD-214 reflected that he was released from active duty in May 1981 but had a reserve obligation until February 1983.  The Board noted that a veteran may be service-connected for a disease, such as pancreatitis, that first manifested during active duty for training (ACDUTRA).  38 U.S.C.A. § 101(24)(B).  However, the Veteran's service personnel and treatment records [for this period], not currently of record, must first be associated with the Veteran's claims file before a determination may be made regarding whether the Veteran was diagnosed with pancreatitis at a time in which he was serving on ACDUTRA.

The Board observes that in order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As to his service in the Army Reserves, the appellant is not a "Veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "Veteran" for that period of service.  The Board notes that pancreatitis is defined as "acute or chronic inflammation of the pancreas, which may be asymptomatic or symptomatic, and which is due to autodigestion of a pancreatic tissue by its own enzymes.  It is caused most often by alcoholism or biliary tract disease; less commonly it may be associated with hyperlipemia, hyperparathyroidism, abdominal trauma (accidental or operative injury, vasculitis, or uremia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1219 (28th Ed. 1994).  

The following development was ordered to occur pursuant to the Board's May 2009 remand:

2.  The RO should contact the appropriate service department, records management center, and/or federal agency and request complete copies of the Veteran's service personnel records, to include his reservist records.  The appropriate authorities should also be requested to conduct a search for all possible available service treatment records from his period of reserve service.

Development of the evidence accomplished after the Board's May 2009 remand includes letters written to the "USAR Control Group (REINF)" on May 27, 2009, and January 19, 2010.  A third letter, undated, is also of record.  According to the May 27, 2009, letter, written by the Appeals Management Center (AMC), efforts were undertaken to, in part, obtain all service personnel and medical records, verify all periods of service, and show which dates were active duty and which were active duty for training.  According to a November 2010 VA Memorandum issued by the AMC, with the subject "Formal Finding on the Unavailability," it was determined that all efforts to obtain the Veteran's service treatment records had been exhausted and further efforts would be futile.  It was indicated that the above-noted three letters [the third, reported to have been dated September 29, 2010] were all returned as undeliverable.  It was also noted, of particular note, that on November 29, 2010, the AMC had called the "Kings Bay base locator/information line."  The AMC reported that it was informed that they [the base at Kings Bay] were "unaware of any guard or reserve duty ever being located in Kings Bay."  To this, the Board observes that personnel records which have been associated with the Veteran's claims file shows that he served in the U.S. Army Ready Reserves from March 1982 to February 1983, and that this was with the "370th Eng Det" at "Kings Bay, GA."  This information directly conflicts with the findings set out as part of the November 2010 VA Memorandum concerning the unavailability of service treatment records concerning the Veteran's post-active duty reserve duty.  As such, further development is necessary.  Stegall.  

Further development is also necessary because, while personnel records have been associated with the record, documenting the Veteran's March 1982 to February 1983 period with the U.S. Army Ready Reserve, the record still does not verify the dates during this time that the Veteran was serving on active duty for training (ADT) and inactive duty training (IDT).  

The Board, in addition, points out that service treatment records corresponding to the dates in which the Veteran served in the U.S. Army Ready Reserves - March 1982 to February 1983 -- are completely absent from the claims folder.  Pursuant to this remand, efforts to associate them therein should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must verify the exact dates when the Veteran was on ACDUTRA and INACDUTRA during the entire course of his U.S. Army Reserve service.  This requested development must also ensure that all medical and personnel records concerning his service, including while on ACDUTRA and INACDUTRA, are on file for consideration in his appeal.

If, after making reasonable efforts (which includes the utilization of alternative sources (see, for example, M21-1MR, Part III, Subpart iii, Chapter 2, Section E) or other appropriate Federal records repositories, the RO cannot locate such records, the RO must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

VA efforts must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  

2.  The AMC/RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.  

3.  Thereafter, and following any other indicated development (such as affording the Veteran a VA examination to ascertain the etiology of his pancreatitis, if deemed appropriate), the RO should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


